Title: To James Madison from James Smith, 28 March 1818
From: Smith, James
To: Madison, James


Dr. Sir
Baltimore 28th. March 1818
I would be very inexcusable should I neglect to send you one of the first Copies of my Prospectus of a permanent national Vaccine Institution.
Should any leisure hour permit you to examine the Plan which I have proposed, it would afford me great pleasure to learn your approval of it. And it would always be considered among the highest gratifications I would wish to enjoy, to be permited to record your Name on the Books of this Institution as one of its first Patrons.
Mrs. Smith joins me to request you will have the Goodness to present our most sincere regard to Mrs. Madison with our best Wishes for your own & her health and happiness. With sentiments of the highest Respect I am your most obedient Humble Servant
James Smith
